            Case 3:15-cr-00286-MEM Document 154 Filed 08/03/20 Page 1 of 1
                            UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES                                  :
                                                          3:15-CR-286
                                               :
                  v.
                                               :      (JUDGE MANNION)

SAMUEL LOMBARDO,                               :

                           Defendant           :
                                         ORDER
           For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

              1. Lombardo’s Motion for Compassionate Release and
                  request for Release to Home Confinement, under 18
                  U.S.C. §3582(c)(1)(A), because of the COVID-19
                  pandemic, (Doc. 147), is DISMISSED WITHOUT
                  PREJUDICE for lack of jurisdiction due to his failure to
                  exhaust his BOP administrative remedies.
              2. Insofar as Lombardo challenges the decision by the
                  BOP that he is not eligible for home confinement
                  designation under the CARES Act, his motion is
                  DISMISSED      since   the       authority   to   make   this
                  determination lies with the BOP Director and not the
                  court.


                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge
Dated: August 3, 2020
15-286-02-ORDER




                                               1
